VAUGHN, Judge.
Defendant contends that the court erred in its instructions on quantum meruit as the measure of damages. Defendant tendered written instructions to the court which it declined to adopt. The court charged, in part, that the measure of damages
“is the reasonable value of the labor and materials accepted and appropriated by Mr. Pillmon and these alone for which Mr. Pillmon must pay under the theory of quantum meruit unless you find that Mr. Pillmon, through his own actions, prevented Mr. Forbes from completing the building and, in this instance, the contention is installing the doors. I say that if you find that Mr. Pillmon prevented him from installing the doors, then it would be your duty to consider whether or not Mr. Forbes should be compensated and paid for the doors....”
While the first portion of the above quoted instructions accurately defines the limits of quantum meruit recovery, that portion relating to the effect of the uninstalled doors on the measure of damages is incorrect. Plaintiff’s right of recovery in this case is not bottomed on the existence of an express contract. Defendant was thus under no obligation to accept the doors. Plaintiff’s recovery must be limited to the reasonable value of the goods and services accepted and appropriated by defendant. Helicopter Corp. v. Realty Co., 263 N.C. 139, 139 S.E. 2d 362; Thormer v. Mail Order Co., 241 N.C. 249, 85 S.E. 2d 140. The purpose of allowing quantum meruit recovery is the prevention of unjust enrichment. See Builders Supply v. Midyette, 274 N.C. 264, 162 S.E. 2d 507; Thormer v. Mail Order Co., supra. Absent an express agreement, when goods or services are accepted and appropriated by one from another, the law raises *71an implied promise on the part of the recipient to pay. Builders Supply v. Midyette, supra; Stout v. Smith, 4 N.C. App. 81, 165 S.E. 2d 789. The court’s inaccurate instructions on this issue constituted prejudicial error. There must be a new trial.
New trial.
Judges Campbell and Morris concur.